Earl Warren: James Richard Peterson et al., Petitioner, versus City of Greenville. Mr. Snyder you may continue your argument.
Theodore A. Snyder, Jr.: May it please the Court. One of the chief issues in this case as well as the other cases which is in the brief before you gentlemen is the question of freedom of speech whether or not these petitioners were exercising any right of freedom of speech when they staged this “sit-in” demonstration. We submit that they were not. First, of all in considering the question of freedom of speech, you have to consider where the traditional area for speech in public speaking has taken place in this country and we found on looking at cases that the traditional area of speech where you have people who -- to begin with or not (Inaudible) to speak in detail, as between the associates or friends in a private discussion, is that they have to meet in the public places for that discussion, that is on the streets, in the park, in the places where ordinary people would come together who had something that they wished to talk about. Then we think it's proper that people should have the freedom to speak to each other and try to convince others of their views when they meet on public places, in a place like that, and we think they have a right go there to try to convince others of their thoughts, of their ideas. You go a step further, however, when you have a person who wishes to try to convince someone else of his ideas and thoughts when he goes onto that man's private property to do so, and that's what you have in this case. The petitioners who claimed they were exercising the right of speech had left the traditional area of speech which is out in the public and out in the open and they have gone inside the store where they now seek to speak not to the other public in general, not to someone who may be by chance coming down the street, but where they had seek to speak to the owner or the manager or the operator of these particular premises. So they have narrowed down in two ways from first, they have moved away from the traditional area of speech. And second, they have moved in and they have narrowed their desire to speak to a particular person and not to speak to anyone in general or to anyone who may be happened to be present. Now, they might have that right and we don't deny that they have a right to go to the store, to attempt to speak to the manager, or to anyone that may be there. They have at least the right to make an attempt to go there and begin a conversation. But we submit that they do not have a right to stay there and force the person they found there whether he might be the manager or someone else to stay and listen to their ideas. They have no right to force him to listen to them on his own property when he does not desire to listen to them. If he does, he takes away from that person his right of speaking himself. He has no chance to do anything else. The law even in the public places has, as it's concerning freedom of speech here before, has given the right of the person that he has spoken to either to refuse to listen or to require the person who would speak to move away. For example, in Cantwell against Connecticut, you had a speech problem with the persons that -- where they would be listeners after they had heard all that they desired to hear, require the speaker to move on. They moved on themselves to -- because they didn't want to hear anymore and they have that right. You have the same question in the Doorbell cases where on the grounds of freedom of religion, a person has the right to ring a doorbell to someone, the householder, but the householder is not required to stand there and listen to whatever the speaker may have to say. He has a right if he does not agree with the person to require him to move on. He is not required by any measure for freedom of speech to engage in a conversation with that person if he does not desire to and that's what you have in this case, where the manager after he had heard the side of the argument presented to him by the petitioners, didn't desire to negotiate with them, didn't desire to discuss the question with them any further, and he asked them to proceed about their own business somewhere else. That was his right. He didn't have to sit there and listen to their demands hour after hour. When he had told them that, their duty was then to proceed and take their conversation somewhere else.
Arthur J. Goldberg: Mr. Snyder, would you mind at this point if it doesn't disturb the course of your argument, saying a word about whether -- in connection with whether the manager was operating under his own esteem as were in this area about the propriety of the trial judge's action in refusing to permit Mr. Perry to inquire into the question of whether or not there had been prearrangement with the police to take action in connection with the “sit-in”?
Theodore A. Snyder, Jr.: I think in that connection Your Honor that the petitioners would have had a right to prove if they could have. The fact that there was a prearrangement with the police in which the police had directed the store manager or the storeowners to take the course of action that he did.
Arthur J. Goldberg: Do you think it was foreclosed by this ruling of the trial judge?
Theodore A. Snyder, Jr.: They're not, sir, for several reasons. First of all, after the first objection was made and sustained, the witness Mr. West's manager was asked for what reason did he then exclude the petitioners and his answer was not because of some prearrangement but because of the custom and the ordinance which had been discussed which was the ordinance to prove -- which we submit prohibiting trespass after notice.
Arthur J. Goldberg: Now, wouldn't the -- would it not have been appropriate in connection with that answer to pursue the question of whether the police had in effect asserted the ordinance with him, because as I read the record and I am starting on page 22 where that offer was made, Mr. Perry was foreclosed by the judge unless he would persist after a judge's ruling which he could not very well --
Theodore A. Snyder, Jr.: But we were --
Arthur J. Goldberg: -- pursuing that line of inquiry.
Theodore A. Snyder, Jr.: We would not require him to persist after his objection has been overruled, but on our procedure, Your Honor that man, who has been foreclosed in this manner, may if he desires and if he wishes to protect and sustain his objection there, should've made an offer of proof into the record which he had a right to do. In other words, he could have stated for the record at that point about the waiver of proof what the testimony of the manager was anticipated to be on that point. And he could have done that if he so desired, but he did not. The fact that he did not shows to us the fact that the manager could not be expected to have testified as to any such an arrangement.
Arthur J. Goldberg: Well, would you not read his comment after the objection was sustained as being equivalent to an offer of proof when he stated what he purported to bring out in this line of questioning?
Theodore A. Snyder, Jr.: No, sir. I don't read it that way. I understand what he was stating that his objection was that he desired to attempt to show by cross-examination but he did not state that he expected the manager to testify to that effect, which he would have had gone if he wanted to make a proof -- an offer of proof in the case. In conclusion, just let me say that we have here under the Fourteen Amendment the question of whether or not you're going to -- you're going to have to balance two things really. You have a property right on the one hand, in the hands of the property owner here. On the other hand, you have the asserted right of these petitioners to a portion of their liberty. This Court, is absolutely -- this has got to draw the line between those two rights which are both equally protected and as I read the amendment in the decisions of coequal rights. The Court has got to decide whether or not one right would give way to the other in these circumstances. We submit that in this -- in the case that is presented here and under its facts that the Court should decide that the property right of the owner of this property is paramount to the right of the petitioners to have their liberty there, on these premises, for the purposes for which they were present. Thank you.
Earl Warren: Mr. Perry.
Matthew J. Perry: Mr. Chief Justice, may it please the Court. Mr. Snyder in his remarks on yesterday referred to the innkeeper doctrine and stated that the innkeeper doctrine was not applicable in this situation. We respectfully call to the attention of the Court that in the City of Greenville, South Carolina, a Negro traveling through the City of Greenville or in the City of Greenville on business or for whatever his purpose might be cannot obtain a meal on Main Street in the City of Greenville. And this policy or custom is generated by state law and most especially by the ordinance which the store manager in this case testified he was acting upon.
Arthur J. Goldberg: Are there any restaurants in Greenville where a Negro can be -- can get meals, do you know of, Mr. Perry?
Matthew J. Perry: There are a few restaurants which cater only to Negroes.
Arthur J. Goldberg: Have not in the main section of town. Is that what you're telling us?
Matthew J. Perry: That is correct, sir.
Speaker: Under your statute or under your law, the ordinance is properly in this record, is it not?
Matthew J. Perry: We contend that it is Mr. Justice Harlan and as I understood the remarks of Mr. Snyder on yesterday, the City of Greenville concede that it is properly before this Court.
Speaker: And the Supreme Court or Court of Appeals declined to consider the effect of the ordinance as I read it to claim.
Matthew J. Perry: That is correct, sir.
Tom C. Clark: If a Whiteman went into a Negro restaurant would he be arrested?
Matthew J. Perry: There have been many contentions in this particular regard that a Whiteman would be so arrested. But a --
Tom C. Clark: Had there been any incidents of that kind?
Matthew J. Perry: Not to my knowledge. Not in -- not in the whole State of South Carolina. I believe of course as these cases will demonstrate, the demonstrations in some of the other cases involved interracial groups. But none of the demonstrations in South Carolina which involved, I believe, more than 1200 young people involved interracial groups.
Tom C. Clark: How many cases are awaiting trial of this kind?
Matthew J. Perry: A number of them are still awaiting trial, I would not have a guess as to the exact number, but I think that I can answer your question sir by stating that more than 1200 young people were arrested. And this case of course was set down for hearing. There are a number of other the cases in which petitions for writ of certiorari are now pending and a number of cases are still to be argued before the South Carolina Supreme Court. I believe on next week, we have some nine cases set down for argument in the South Carolina Supreme Court. Some of them have not yet been tried. They seemed to be awaiting the outcome of this class of litigation before this Court.
Hugo L. Black: I don't quite understand -- do I understand you to say that you believe that this ordinance would not be enforced against white people who went into the restaurants set apart for Negroes?
Matthew J. Perry: No, sir. I did not say that.
Hugo L. Black: I didn't think you were --
Matthew J. Perry: Thank you sir. Mr. Snyder says here that the ordinance in this case did not punish the petitioners but was -- would punish the manager had the manager sought to serve both whites and Negroes?
Speaker: Is it for (Inaudible)
Matthew J. Perry: May we answer that by pointing out that the ordinance in this case was not a mere (Inaudible) abstract exhortation to the manager but was obligatory in its terms. And the manager was left without a choice and acted in asking these petitioners to leave his premises according to his testimony pursuant to the mandate of the ordinance. Mr. Snyder said on yesterday that textile mills are not acting in accordance with the state's statute which prohibits the employment of whites and Negroes in the same room at the same time. In answer to that, may we point out that the statute is still in effect on the books in South Carolina and where we permitted to go outside the record in this case, we can prove that the statute is still followed although with the State of South Carolina. We understand however, that I may not make such a comment. Mr. Snyder pointed out in his remarks on yesterday that the Greenville Airport in Greenville, South Carolina is desegregated. May we comment on that in the following manner? The Fourth Circuit Court of Appeals required the Greenville Airport Commission to desegregate that airport and the same counsel in this case before this Court today were counsel in that case. Mr. Snyder has alluded to what he believes to be the primary issue in this case, namely, whether the proprietor of a business establishment has the right to select his customers on the ground of race. We respectfully say that whatever right of personal choice a proprietor has to make personal distinctions, the limits of that privilege certainly seems to be reached when the person exercising it turns to the state for assistance. This seems to be what happened in this case. The store manager acting not upon his personal choice but upon the mandate or pursuant to the mandate of the City of Greenville and of the State of South Carolina and following its broad plan of keeping the races separated in every area of life in South Carolina chose to tell this man to segregate white and Negroes seeking to eat in the premises of his business. In Shelley against Kraemer, this Court said, the Constitution confers upon no individual the right to demand action by the State which results in the denial of equal protection of the laws to other individuals. We respectfully say to this Court that this is what has happened in this case. That whatever right of personal choice the manager of Kress' had in this case, he did not use it. He turned to the State to enforce it's -- the state's policy of racial segregation.
Hugo L. Black: Does your argument -- that particular argument go -- would it require the guest, that the man goes into another man's property, store, anything, and the man doesn't want him there and he had a perfect legal right to tell him so that the State couldn't protect him in that right, (Inaudible) by the police officers?
Matthew J. Perry: Well, Mr. Justice Black, may I suggest respectfully that the record in this case does not show that the --
Hugo L. Black: Well, I know --
Matthew J. Perry: -- manager didn't want them there.
Hugo L. Black: I'm asking about the argument you have just made.
Matthew J. Perry: I believe that sir the Constitution would not confer upon him the right to – to demand that the State action which would --
Hugo L. Black: It could mean -- the idea of the law under -- the right of the courts to have laws, to keep all personal difficulties and keep things from being settled by force and violence, is that if the citizen has a right under the law, first, a valid right to do something, that if the State can come in and protect that right with its officials, that usually been the case, are you saying that that is not the case?
Matthew J. Perry: I certainly would not go that far sir. But in a case like this one where the manager of Kress', the Kress Company has opened its entire premises to the public and has said to the public, “Come one, come all. We have for sale here more than 10,000 items, hue, white, black, red, and yellow are invited to come here and purchase”.
Hugo L. Black: Then you're --
Matthew J. Perry: But --
Hugo L. Black: -- denying it to have a legal right, I understand that argument and I understand the other one, I think. I thought I did, but that -- I just wanted to know if that was your position, the State is without power through its police force and its officials to protect people, people's right on the assumption that they have the right.
Matthew J. Perry: I would not go that far sir. Thank you very much.